DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 & 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (# US 2011/0111138) in view of Mccullough et al. (# US 2013/0236656) and Taguchi (# US 2004/0089197).
McCullough et al. (138) discloses:
1. An adhesive gold ink ([0170]-[0171]) comprising: 
a gold complex, the gold complex including a first ligand and a second ligand ([0006]-[0022]), wherein the first ligand is a thioether ([0017]) that volatilizes upon heating at a temperature of 200° C. or less ([0025]); and 
a mixed solvent system polar and non polar solvent ([0185]-[0190]). 
wherein the ink is clear and substantially free of particles ([0023]-[0024]; [0037]).
2. The adhesive gold ink of claim 1, wherein the ink is totally free of particles, including nanoparticles ([0023]-[0024]; [0037]; [0239]) and microparticles ([0239]).
5. The adhesive gold ink of claim 1, comprising 20 to 25 wt. % gold based on the total weight of the adhesive gold ink (at least 25%; [0224]).
7. The adhesive gold ink of claim 1, wherein the second ligand is a carboxylate represented by —O—C(O)—R, wherein R is an alkyl group having 10 carbon atoms or less, or 5 carbons or less ([0021]).
8. The adhesive gold ink of claim 1, wherein the ink shows a single sharp decomposition transition beginning at a temperature of 200 °C. or less (150 °C or less; [0025]-[0026]).
9. The adhesive gold ink of claim 1, wherein the ink shows a single sharp decomposition transition beginning at a temperature of 150 °C. or less (150 °C or less; [0025]-[0026]).
11. The adhesive gold ink of claim 1, wherein the ink has a viscosity measured at 25 °C. of 500 cps or less (500 cps or less; [0231]).
14. A method for forming a conductive trace on a substrate ([0069]: depositing an ink on a surface, wherein the ink comprises a composition according to embodiments described herein, and producing a conductive metal film by heating or irradiating said ink), the method comprising: depositing the adhesive gold ink according to claim 1 on a substrate ([0069]); and reducing the ink to produce a metallic conductive film, wherein the reducing is carried out by heating, irradiating, or by exposure to a reactive gas ([0120]). 
15. The method of claim 14, wherein the depositing step is carried out by inkjet deposition ([0079]; [0230]).
16. The method of claim 14, wherein the reducing is carried out by heating at a temperature of 200 °C. or less (heating at temperature less than 200 °C; [0025]-[0026]).
17. The method of claim 14, wherein the metallic conductive film is in the form of a line with a conductivity of at least 1,000 S/m ([0125]).
McCullough et al. (138) explicitly did not discloses:
1. A mixed solvent system comprising at least a diol and an amine.
3. The adhesive gold ink of claim 1, wherein the mixed solvent system further comprises a thiolalkyldiol.
10. The adhesive gold ink of claim 1, wherein the mixed solvent system is an aqueous solvent system comprising at least one alkyl alcohol, at least one diol, at least one amine, at least one thiolalkyldiol, and at least one surfactant, wherein the at least one alkyl alcohol, the at least one diol, and the at least one thiolalkyldiol are not the same.
12. The adhesive gold ink of claim 1, comprising 10 to 15 wt. % of the gold complex, based on the total weight of the adhesive gold ink.
14. The metallic conductive film has a sheet resistance of less than 5 ohms/square.

Taguchi teaches that to have the uniform ink solution, 
1. The mixed solvent system comprising at least a diol ([0146]; [0172]-[0173]) and an amine ([0146]),
3. An ink jet recording gold ink ([0006], [0054]: an inkjet recording ink...M is preferably...a metal element such as...Ag,Au...) wherein the mixed solvent system further comprises a thiolalkyldiol ([0146]: thiodiglycol (thiodiglycol is known thiolalkyldiol as disclosed in Applicants current specification at [0076])). 
10. An inkjet recording gold ink ([0006], [0054]: an inkjet recording ink...M is preferably...a metal element such as...Ag, Au...) wherein the mixed solvent system is an aqueous solvent system ([0146];the water-miscible organic solvent...These water-miscible organic solvents can be used in combination of two or more thereof) comprising at least one alkyl alcohol ([0146]: alcohols (e.g., methanol, ethanol, propanol, isopropanol, butanol, isobutanol, sec-butanol, tert butanol, pentano!, hexanol, cyclohexanol, benzylalcohol)), at least one diol ([0146]: hexane diol, pentane diol, glycerin, hexanetriol), at least one amine ([0146]: amines (e.g., ethanolamine, diethanolamine, triethanolamine, N-methyldiethanolamine, N ethyldiethanolamine, morpholine, N-ethylmorpholine, ethylenediamine, diethylenetriamine, triethylenetetramine, polyethyleneimine, tetramethyl propylenediamine),at least one thiol alkyidiol ([0146]: thiodiglycol (thiodiglyco! Is known thiolalkyl diol as disclosed in Applicants current specification at ([0076]))), and at least one surfactant ([0140]).
It would have been obvious to one of ordinary skill in the art to have supplied the solvent mixture comprising thioalkyldiol of Taguchi in the ink of McCullough et al. (138) to provide a uniform ink solution (see Taguchi [0144]).
With respect to claim 12, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate 10 to 15 wt. % of the gold complex, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

McCullough et al. (656) teaches that to have the high quality conductive printed image:
14. The metallic conductive film has a sheet resistance of less than 5 ohms/square ([0184]; Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the solvent system in the gold ink composition of McCullough et al. (138). by the aforementioned teaching of McCullough et al.(656) in order to have the high quality conductive printed image. 


Allowable Subject Matter
Claim 13 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853